DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-9, filed on 3/25/2021, are pending in this office action.


Information Disclosure Statement
4.	Initialed and dated copy of Applicant's IDS form 1449, filed 3/25/2021 and 2/25/2022, are attached to the instant Office action.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woolf (US Publication 2021/0342743 A1)
	As per claim 1, Woolf teaches A method for assisting a user with a data aggregation task, the method comprising: (see Abstract)
a) determining that said user is about to begin said data aggregation task; (paragraphs 0111, 0113, 0136, a model aggregation tool receives a request containing search criteria of data to be aggregated)
b) receiving an indication of data to be aggregated by said user; (paragraph 0072, 0109, 0110, the user entered search criteria indicating data for model aggregation)
c) using said indication, determining, using machine learning, data sources to be queried; (paragraph 0072, 0077, 0137, 0145, a machine learning model is trained for selection of sources for data that meets search criteria)
d) querying said data sources to gather data based on said indication; (paragraph 0117, 0137, 0152, the search criteria are processed from selection of sources to retrieve output) 
e) determining, using machine learning, presentation data to be presented to said user; (paragraph 0046, 0109, 0137, results of machine learning models and output data are displayed to user for validation)
f) presenting said presentation data to said user for confirmation a correctness of said presentation data. (paragraph 0044, 0152, validation output is presented to user and validation responses are received from user to indicate satisfaction with accuracy and relevance of output)
As per claim 2, Woolf teaches a step of determining, using machine learning, inconsistencies in said data gathered from said data sources and presenting inconsistencies to said user. (paragraph 0137, deliberate non-matches and non-relevant results are displayed for user selection)
As per claim 3, Woolf teaches step b) further comprises determining data required by a form accessed by said user. (Figure 5, 6, paragraph 0060, 0119, a user interface for users to view and validate data is provided)
As per claim 4, Woolf teaches step f) comprises presenting a completed form to said user for validation. (paragraph 0060, 0106, interface for validation)
As per claim 5, Woolf teaches said indication comprises at least one of: a name, a file number, and an identification of a person. (paragraph 0077, machine learning based on named entity extraction)
As per claim 6, Woolf teaches said method further comprises ensuring alignment between data sets retrieved from said data sources in response to queries from step d). (paragraphs 0110, 0137, 0139, confidence threshold)
As per claim 7, Woolf teaches said step of ensuring alignment further comprises editing data in at least one database to ensure alignment between data in different data sources. (paragraphs 0016, 0044, 0077, comparative scoring for validation)

As per claim 8, Woolf teaches A system for assisting a user with a data aggregation task, the system comprising: (see Abstract)
- a query reception module for determining said data aggregation task; (paragraphs 0111, 0113, 0136, a model aggregation tool receives a request containing search criteria of data to be aggregated)
- an analysis module for determine a type of data required by said data aggregation task; (paragraph 0072, 0109, 0110, the user entered search criteria indicating data for model aggregation, paragraph 0126, data types are analyzed)
- a retrieval module for formulating queries to data sources for said data aggregation task; (paragraph 0072, 0077, 0137, 0145, a machine learning model is trained for selection of sources for data that meets search criteria)
- a data aggregator module for receiving data from said data sources in respond to said queries and for ensuring alignment between data sets from said data sources; (paragraph 0117, 0137, 0152, the search criteria are processed from selection of sources to retrieve output, paragraphs 0110, 0137, 0139, confidence threshold))
- a presentation module for presenting a presentation data set to said user, said presentation data set being derived from said data sets from said data sources; (paragraph 0046, 0109, 0137, results of machine learning models and output data are displayed to user for validation)
wherein said presentation data set is presented to said user for validation. (paragraph 0044, 0152, validation output is presented to user and validation responses are received from user to indicate satisfaction with accuracy and relevance of output)
As per claim 9, Woolf teaches at least one of said module comprises a neural network. (paragraph 0003, 0037, neural network)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramanath (US Publication 2020/0005153 A1)
Gao (US Publication 2019/0294731 A1)
Arya (US Publication 2016/0321367 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168